Citation Nr: 1125241	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  08-36 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for residuals of excision of a cyst on the upper back, including scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision, by the San Diego, California RO, which, among other things, denied the Veteran's claim of entitlement to service connection for residuals of excision of a cyst on the upper back.  

On April 26, 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO. A transcript of that hearing is of record.  


REMAND

The Veteran contends that he developed a scar on his upper back after the removal of a cyst on that area of his back in service.  The Veteran maintains that the residual scar was visible at the time of his separation from service, and it has continued to bother him; he stated that the scar is permanent in nature.  

At a personal hearing in April 2011, the Veteran indicated that he had a cyst removed from the upper back during military service; as a result of that surgery, he now has a residual scar.  The Veteran reported that the scar itches, and when he scratches the scar, it bleeds.  The Veteran stated that he did not seek treatment after service for the scar; however, he continued to have problems with it.  The Veteran indicated that he now also has pain and tenderness with palpation of the scar.  The Veteran maintained that he had no issues with the skin on his back prior to the removal of the cyst.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  

The service treatment records (STRs) indicate that the Veteran was seen at surgery consultation in March 1998 for evaluation of a lump that was palpable on the left upper back; it was noted that he wished to have it removed.  The assessment was a cyst.  On April 13, 1998, the Veteran underwent removal of the cyst on his upper back.  The Veteran was seen at a clinic in May 2005 for evaluation of a pigmented lesion on his back.  At that time, it was noted that he had a large 1 cm oval pigmented scaly lesion on his back that itched and had become enlarged over the past year.  The assessment was seborrhea.  

The Board notes that the evidentiary record does not contain any medical evidence showing that the Veteran currently has a residual scar or other lesion on his upper back.  On the occasion of an examination in September 2009, the examiner stated that there was no scar based on a skin examination; however, it is not entirely clear that the examiner's finding pertained to the upper back or some other area of the body.  Moreover, there was no indication whether or not the Veteran had any other lesion at the site of the cyst removal, such as the one noted in May 2005.  

Despite the lack of medical evidence showing residual symptoms associated with the cyst that was removed from the Veteran's upper back during service, the Board finds the Veteran's testimony regarding his recurrent flare ups and symptoms of a skin problem associated with the removal of the cyst since service to be credible.  In this context, the Board notes that, although the examiner reported a normal skin examination at the September 2009 VA examination, the examination was focused on evaluating a thoracolumbar spine disability.  There is likewise no evidence in this report that the examiner had the benefit of a review of the claims folder, which includes service treatment records showing the removal of the cyst on the upper back in 1998 and the May 2005 examination that revealed a lesion on the upper back.  For these reasons, the Board finds that this examination and opinion are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In making this determination, the Board notes that, under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability or recurrent or persistent symptoms of a disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The type of evidence that "indicate" that a current disability "may be associated" with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

In this case, the Veteran's STRs show he had a cyst excised during service, and he has provided credible testimony that he has continued to suffer from persistent symptoms of a residual scar or lesion on his upper back since service.  As a result, and because the 2009 examination report does not specifically and clearly answer the salient question, the Board concludes that the Veteran should be afforded an examination in order to determine whether there is a skin condition (scar or other lesion) on the upper back caused by excision of the cyst in service.  See 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the veteran's claim).  


In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who may have treated or evaluated any skin condition of the back, including any residual scar, since his separation from service in October 2005.  After the Veteran has signed the appropriate releases, any identified records of pertinent medical treatment should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The AOJ should thereafter schedule the Veteran for an examination to determine the nature, extent, onset and etiology of any current skin disorder involving the upper back.  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should indicate specifically what residual skin conditions the Veteran suffers from, if any.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified residual skin condition, including any scarring, of the upper back is etiologically related to the Veteran's active military service, to include the excision of the cyst from the upper back in April 1998.  A detailed rationale for all opinions expressed should be provided.  

3.  The AOJ must ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to the afford the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

